DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-20 are pending and rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Objections
The claims are objected to because of the following informalities:
In Claim 6, lines 4-5, “the user" should read —the first user—
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-7 are directed to a medium, which is an apparatus.  Claims 8-14 are directed to a system, which is a machine.  Claims 15-20 are directed to a method, which is a process.  Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Representative claim 1 sets forth the following limitations which recite the abstract idea of providing product information:
acquiring, when it is detected that a first user has arrived in a vicinity of a predetermined store, a purchase history of products of a second user in the store from a first server; and 
displaying, based on the purchase history, a product to be purchased by the first user in the store.
The recited limitations above set forth a method of providing product information. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as a processor, a computer, a display, a mobile terminal, etc.
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
When taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the receiving, transmitting, generating and analyzing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is 

Dependent claims 2-7 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the system for facilitating shopping through a game. Thus, each of claims 2-7 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-7 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

The analysis above applies to all statutory categories of invention. Regarding independent claims 8 (system) and 15 (method), the claims recite substantially similar limitations as set forth in claim 1. As such, claims 8 and 15 and their dependent claims 9-14 and 16-20 are rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vänskä et al. (U.S. Pre-Grant Publication No. 2010/0030624) (“Vanska”), in view of Hudda et al. (U.S. Pre-Grant Publication No. 2001/0049636) (“Hudda”).

Regarding claims 1, 8 and 15, Vanska teaches a non-transitory computer-readable recording medium (and related system and method) on which an executable program is recorded, the program causing a processor of a computer to execute:
acquiring, when it is detected that a first user has arrived in a vicinity of a predetermined store, a purchase history of products from a first server (para [0038], mobile terminal proximity to, or presence within, the shop is sensed by either terminal or service provider...shopping mini-application is downloaded from service provider); and 
displaying, based on the purchase history, a product to be purchased by the first user in the store on a display provided in a mobile terminal (Fig. 7; para [0052], Reminders may be messages to buy items that do not appear on shopping list, but which the user may need based on her purchasing history). 

a second user.
Hudda teaches a second user (Fig. 5B; para [0112], process of having a designated shopper shop for the consumer). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Hudda in the system of Vanska, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved system for in store shopping in a scenario when the consumer cannot or does not want to shop himself (see Hudda, para [0112]). 


Regarding claims 2, 9 and 16, Vanska and Hudda teach the above medium, system and method of claims 1, 8 and 15.  Vanska also teaches wherein the program causes the processor to execute:
calculating a purchase cycle of each product by the second user, the purchase cycle being included in the purchase history (Fig. 7; para [0053], Purchasing history also 
displaying a product matching the purchase cycle on the display (Fig. 7; para [0055], shopping mini-application compares shopping list with the user's purchasing history and provides reminders to the user of mobile terminal). 

Regarding claims 3, 10 and 17, Vanska and Hudda teach the above medium, system and method of claims 1, 8 and 15.  Vanska also teaches wherein the program causes the processor to execute:
selecting a product purchased in a current time zone or a current season from among products included in the purchase history (Fig. 7; para [0053], Purchasing history also includes: a timeline representing a period of time (e.g., 1 month) during which the user's purchases have been tracked); and 
displaying the selected product on the display (Fig. 7; para [0055], shopping mini-application compares shopping list with the user's purchasing history and provides reminders to the user of mobile terminal). 

Regarding claims 4, 11 and 18, Vanska and Hudda teach the above medium, system and method of claims 1, 8 and 15.  Vanska also teaches wherein the program causes the processor to execute:
acquiring, from the first server, a moving route of the second user in the store when the second user has shopped at the store (para [0063], shopping mini-application computes the optimal route (e.g., the shortest route) for purchasing the items on shopping list); 
acquiring, from a second server, information including a display position of each product in the store (para [0062], shopping mini-application determines the locations of each of the items on shopping list); and 
displaying, based on the purchase history, the moving route, and the display position, a moving route of the first user in the store and a product to be purchased by the first user 

Regarding claims 5, 12 and 19, Vanska and Hudda teach the above medium, system and method of claims 1, 8 and 15.  Vanska also teaches wherein the program causes the processor to execute:
calculating an average purchase price of each product included in the purchase history (para [0054], purchasing history may include...the quantity and price); and 
displaying the average purchase price together with the product to be purchased by the first user on the display (para [0029], display preferably is also capable of presenting textual, graphical and/or image data). 

Regarding claims 6, 13 and 20, Vanska and Hudda teach the above medium, system and method of claims 1, 8 and 15.  Vanska also teaches wherein the program causes the processor to execute:
displaying again the product to be purchased by the first user in the store on the display, when it is detected that the first user has arrived in a vicinity of a cash register of the 

Regarding claims 7 and 14, Vanska and Hudda teach the above medium and system of claims 1 and 8.  Vanska also teaches wherein the program causes the processor to execute:
acquiring information regarding a menu of dishes determined by the first user (para [0055], buy chili pepper because the last time meat was purchased chili pepper was also purchased); 
selecting, based on the purchase history, a store where the second user has purchased materials for the menu (para [0054], data in purchasing history 700 may represent purchases regardless of where made, and thus, may include items that were purchased at different shops or malls than the one in which the user is presently shopping); and 
displaying information regarding the selected store on the display (para [0029], display preferably is also capable of presenting textual, graphical and/or image data). 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684